Name: 88/408/EEC: Council Decision of 15 June 1988 on the levels of the fees to be charged for health inspections and controls of fresh meat pursuant to Directive 85/73/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  taxation
 Date Published: 1988-07-22

 Avis juridique important|31988D040888/408/EEC: Council Decision of 15 June 1988 on the levels of the fees to be charged for health inspections and controls of fresh meat pursuant to Directive 85/73/EEC Official Journal L 194 , 22/07/1988 P. 0024 - 0027COUNCIL DECISION of 15 June 1988 on the levels of the fees to be charged for health inspections and controls of fresh meat pursuant to Directive 85/73/EEC (88/408/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/73/EEC of 29 January 1985 on the financing of health inspections and controls of fresh meat and poultrymeat (1), and in particular Article 2 (1) thereof, Having regard to the proposal from the Commission, Whereas Directive 85/73/EEC laid down harmonized rules for the financing of health inspections and controls introduced by Community law; whereas in particular that Directive requires fees to be collected for such inspections and controls; whereas the standard fee levels should be fixed at Community level; Whereas, however, without prejudice to the second indent of Article 1 (1) or the second subparagraph of Article 2 (1) of Directive 85/73/EEC, the levels should be set, in an initial stage, only for the fees to be collected in respect of meat from the animals mentioned in Article 1 (2) of the abovementioned Directive, and slaughtered on Community territory, it being understood that Articles 23 and 26 of Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (2), as last amended by Directive 87/64/EEC (3), whereby the costs are chargeable to the parties concerned, remain applicable to imports from third countries; Whereas Article 12 of Council Directive 85/358/EEC of 16 July 1985 supplementing Directive 81/602/EEC concerning the prohibition of certain substances having a hormonal action and of any substances having a thyrostatic action (4) requires that the fees also take account of expenses entailed by the controls referred to in that provision; Whereas Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (5) makes provision for controls to be carried out to this end; whereas the level of the fees to be fixed should also take account of the costs incurred by such controls; Whereas it is possible that slaughtering, cutting and storage operations may take place in separate plants; whereas, as a result in such cases, not all the health inspections and controls to be covered by the fees under Directives 64/433/EEC (6), 71/118/EEC (7), 85/358/EEC and 86/469/EEC, are consequently carried out in the slaughterhouse; whereas, in accordance with the first subparagraph of Article 2 (1) of Directive 85/73/EEC these exceptional cases should be covered by providing for fees to be charged in proportion to the different health controls and inspections to be carried out; Whereas the principle should be adopted that the fees are charged to the person who has the slaughtering, cutting or storage operations carried out; whereas, as a general rule, all the fees are therefore collected at the slaughterhouse; whereas, however, exceptional cases should be covered in the light of the abovementioned principle; Whereas the rate should be fixed for converting into national currency the amount of the fee expressed in ECU, provision being made for the review of that amount if necessary, HAS ADOPTED THIS DECISION: Article 1 This Decision fixes the levels of the fees to be collected by the Member States for health inspections and controls of fresh meat as provided for in Directives 64/433/EEC, 71/118/EEC, 85/358/EEC and Articles 3 and 7 of Directive 86/469/EEC and the rules for implementing Directive 85/73/EEC. Article 2 1. The fees referred to in Article 1 shall be fixed at the following standard levels: (a) beef and veal: - adult bovine animals: 4,5 ECU/animal, - young bovine animals: 2,5 ECU/animal; (b) Solipeds/equidae: 4,4 ECU/animal; (c) pigs: 1,30 ECU/animal; (d) sheepmeat and goatmeat: animals of a carcase weight: ii(i) of less than 12 kilograms: 0,175 ECU/animal; i(ii) of between 12 and 18 kilograms: 0,35 ECU/animal; (iii) of more than 18 kilograms: 0,5 ECU/animal. 2. Until the review provided for in Article 10, Member States where salary costs, the structures of establishments, and the ratio between veterinarians and inspectors differ from those of the Community average adopted for the calculation of the standard amounts laid down in paragraph 1 may depart from them through increases or reductions up or down to the real figure for inspection costs. Member States shall have recourse to the exemptions laid down in the first paragraph on the basis of the principles set out in the Annex. In no case shall the application of the exemptions provided for in the first paragraph lead to reductions of more than 55 % up to and including 31 December 1992 or, as from 1 January 1993, 50 % of the average levels set out in paragraph 1. 3. Pending the review of the inspection rules laid down by Directive 71/118/EEC and until 31 December 1992 at the latest, the minimum amount to be collected for inspecting fresh poultrymeat shall be fixed at a standard rate at the following levels: - for broilers, other young poultry for fattening weighing less than two kilograms and for cast hens: 0,01 ECU/animal, - other young poultry for fattening of a carcase weight of more than two kilograms: 0,02 ECU/animal, - other heavy adult poultry weighing more then five kilograms: 0,04 ECU/animal. Paragraph 2 shall apply mutatis mutandis. 4. Until 31 December 1992 the share of the fees for: i(i) administrative costs shall be fixed at a standard rate of 0,725 ECU per tonne. This amount may be deducted when the operator of the establishment is the natural or legal person referred to in Article 6 (1) and when he pays the administrative costs; (ii) examination for the presence of residues may not be lower than 1,35 ECU/tonne. 5. Until 31 December 1992, Member States may, on the basis of the figures laid down in Article 2, collect amounts expressed in ECU/tonne, taking as the basis for conversion the national average weight of slaughtered carcases expressed on an annual basis. Article 3 1. The part of the fees covering the controls and inspections connected with the cutting operations referred to in Article 3 (1) B of Directive 64/433/EEC and Article 3 (1) B (b) of Directive 71/118/EEC shall be fixed at a standard rate of 3 ECU/tonne of unboned meat intended for cutting. 2. The amount referred to in paragraph 1 shall be added to the amounts referred to in Article 2 (1). 3. The provisions of Article 2 (2) and (5) shall apply mutatis mutandis. 4. Where the cutting operations are carried out in the establishment where the meat is obtained, the amounts laid down in paragraph 1 may be reduced by up to 50 %. Article 4 Member States shall collect an amount corresponding to the actual expenditure necessary for entry and exit controls or inspections of the meat being stored, pursuant to Article 3 (1) D of Directive 64/433/EEC and Article 3 (1) B (c) of Directive 71/118/EEC. Article 5 1. The amount referred to in Article 2 shall replace all other health inspection charges or fees levied by the national, regional or local authorities of the Member States for the inspection and control of fresh meat referred to in Article 1 and the certification thereof. However, until 31 December 1992, Member States shall be authorized to collect registration costs for slaughterhouses approved in accordance with Article 8 of Directive 64/433/EEC. 2. When so requested by the Commission and in the situation referred to in Article 2 (2), Member States must be able to justify the method of calculation, in particular the salary costs. As part of the checks laid down in Article 9 of Directive 64/433/EEC, the Commission may, in particular by checking compliance with the requirements of Chapters V, VI and VII, by random spot checks, verify whether the granting of the exemptions laid down in Article 2 (2) of this Decision does not compromise the effective application of the rules laid down by the said Directive. Article 6 1. Fees shall be payable by the natural or legal person who has the slaughtering, cutting or storage operations carried out. 2. The full amount of the fees, including the amounts provided for in Articles 2 and 3, shall in principle be collected at the slaughterhouse. However, in the event of the conditions laid down in Article 3 (4) and Article 4 not being fulfilled, the amounts provided for in Articles 2 and 3 shall be collected in the cases concerned at the slaughterhouse, cutting plant and cold store, as appropriate. Article 7 The application in the Member States or in the case of individual establishments, particularly in the event of recourse to the exemptions provided for in Article 2 (2), of the rules for calculation adopted by this Decision shall be verified when the checks provided for in Article 9 of Directive 64/433/EEC are carried out. Article 8 The minimum amount per tonne to be collected in respect of meat imported from third countries shall be decided on by the Council, acting by a qualified majority on a Commission proposal, following the establishment of Community inspection for frontier posts as provided for in Article 27 of Directive 72/462/EEC. The decisions referred to in the first paragraph must be adopted before 1 October 1989. Article 9 The rate of conversion into national currency of the amounts in ECU specified in this Decision shall be that published annually on the first working day of the month of September in the C Series of the Official Journal of the European Communities. Article 10 1. The Council, acting by a qualified majority on a proposal from the Commission, may annually review the share of the fees covering the search for residues in order to take account of experience acquired in implementing the plans referred to in Article 4 of Directive 86/469/EEC. 2. Before 1 April 1989, the Commission shall submit to the Council a report on the possible devolution of certain inspection tasks to auxiliary inspectors who are not veterinarians, on the tasks to be entrusted to these auxiliary inspectors, the qualifications of such auxiliary inspectors and the average proportion of veterinarian inspectors to non-veterinarian inspectors required for the satisfactory inspection of meat. The Council will act by a qualified majority, before 1 October 1989, on Commission proposals based on this report. Before that date and using the same procedure, the Council will adopt new rules for ante-mortem and post-mortem health inspection of fresh poultrymeat. 3. To take account of experience acquired, the Commission shall, before 1 January 1992, submit to the Council a report accompanied, if necessary, by appropriate proposals for the adjustment of the cost of health inspections and controls in the Community. The Council, acting by a qualified majority on these proposals, shall fix - before 1 April 1992 in accordance with the same procedure - the levels of fees to be collected with effect from 1 January 1993. Article 11 Member States shall implement the provisions of this Decision not later than 31 December 1990. They shall forthwith inform the Commission thereof. Article 12 This Decision is addressed to the Member States. Done at Luxembourg, 15 June 1988. For the Council The President I. KIECHLE EWG:L111UMBE07.97 FF: 1UEN; SETUP: 01; Hoehe: 1392 mm; 251 Zeilen; 11769 Zeichen; Bediener: HELM Pr.: C; Kunde: (1) OJ No L 32, 5. 2. 1985, p. 14. (2) OJ No L 302, 31. 12. 1972, p. 28. (3) OJ No L 34, 5. 2. 1987, p. 52. (4) OJ No L 191, 23. 7. 1985, p. 46. (5) OJ No L 275, 26. 9. 1986, p. 36.(6) OJ No 121, 29. 7. 1964, p. 2012/64. (7) OJ No L 55, 8. 3. 1971, p. 23. ANNEX ELEMENTS OF DEPARTURE FROM THE COMMUNITY AVERAGE 1. Reductions Member States may reduce the central standard rate for fees pursuant to Article 2 (2): (a) in general, where there are substantial differences in the cost of living and salary costs; (b) for individual establishments where the following conditions are met: - a minimum daily slaughter rate enabling the deployment of the relevant inspection staff to be planned in advance, - the number of slaughtered animals must be constant, so that animal deliveries may de planned in advance thus enabling rational use to be made of the inspection staff, - strict organization and planning within the establishment together with a rapid slaughter rate and optimum use of inspection staff, - no waiting or otherwise non-productive periods for inspection staff, - the animals for slaughter must so far as possible be uniform in age, size, weight and state of health. 2. Increases In order to cover increased costs, Member States may increase the central standard rate for fees pursuant to Article 2 (2). This would be subject, for example, to one or more of the following conditions: - higher inspection costs due to a particular lack of uniformity in the animals for slaughter from the point of view of age, size, weight and state of health, - longer waiting and otherwise non-productive periods for inspection staff owing to inadequate advance planning by the establishment of animal deliveries or technical inadequacies or failures, for example in older establishments, - frequent delays in the slaughtering process, e.g. as a result of insufficient slaughter staff and hence under-employment of inspection staff, - higher costs due to special travelling times, - more time taken up on inspections due to frequently changing slaughter periods beyond the control of inspection staff, - frequent interruptions in the slaughtering process to meet cleaning and disinfecting requirements, - inspections of animals for slaughter and of meat at the request of the person liable for fees, outside established inspection times. The amount of the increases in the central standard rate for fees shall depend on the level of the costs to be covered. EWG:L111UMBE08.97 FF: 1UEN; SETUP: 01; Hoehe: 254 mm; 35 Zeilen; 2287 Zeichen; Bediener: OLLI Pr.: C; Kunde: